Citation Nr: 1716038	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than August 18, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his son and fiduciary, D.S.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from May 1960 to November 1960.

This matter came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance, both effective August 18, 2009.  In May 2012, the Veteran and his son, D.S., testified at an RO hearing.  The Veteran's son, D.S., who became the Veteran's fiduciary after the Veteran was found to be incompetent for disbursement of VA funds in a March 2014 rating decision, also testified without the Veteran before a Veterans Law Judge at a Board hearing at the RO in August 2014. 

In November 2015, the Board denied the above claim.  Also on appeal, the issue of entitlement to an effective date earlier than August 18, 2009, for the grant of entitlement to a TDIU on an extraschedular basis; and entitlement to an effective date earlier than August 18, 2009 for eligibility for Dependents' Educational Assistance under 38 U.S.C., Chapter 35, were remanded to the Agency of Original Jurisdiction (AOJ).

Thereafter, the Veteran appealed the November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court set aside the Board decision based upon the death of the appellant and dismissed the appeal to the Court.  The matter has been returned to the Board.  


FINDING OF FACT

On April 4, 2017, the Board received notice from the U.S. Social Security Administration (SSA) that the Veteran died in January 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


